MEMORANDUM OPINION

                                          No. 04-11-00258-CR

                                     IN RE LIONEL HATCHETT

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 20, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 5, 2011, relator Lionel Hatchett filed a motion for leave to file a petition for writ

of mandamus and a petition for writ of mandamus, complaining of the trial court’s failure to rule

on various pro se motions. No leave is required to file a petition for writ of mandamus, therefore

we deny the motion for leave to file as moot. Counsel has been appointed to represent relator in

the criminal proceeding pending in the trial court for which he is currently confined. A criminal

defendant is not entitled to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922

(Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial

court has no legal duty to rule on pro se motions or petitions filed with regard to a criminal

proceeding in which the defendant is represented by counsel. See Robinson, 240 S.W.3d at 922.
           1
           This proceeding arises out of Cause No. 2010-CR-5466, styled The State of Texas v. Lionel Hatchett,
pending in the 399th Judicial District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner
presiding.
                                                                                    04-11-00258-CR


Consequently, the trial court did not abuse its discretion by declining to rule on relator’s pro se

motions filed in the criminal proceeding pending in the trial court. Accordingly, the petition for

writ of mandamus is denied. TEX. R. APP. P. 52.8(a).


                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-